DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 7/07/2020 and 3/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 recites the limitation "the module input and module output" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Which module input and which module output is the applicant referring to?

DC) buffer capacitor (15) at its input, how then can the third module (13) draw a sinusoidal current at its input as claimed in lines 8-10?
Regarding claim 3, the phrase "in particular" renders the claim objectionable because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "a sinusoidal current" in lines 4 and 6.  There is insufficient antecedent basis for these limitations in the claim. Claim 1 also recited “a sinusoidal current” in line 9, are these all the same sinusoidal current or are these three different currents? This error reoccurs in claim 9 also.
Claim 4 recites the limitation "the sum" in line 10.  There is insufficient antecedent basis for this limitation in the claim. This also occurs in claim 9.
Claims 2-11 inherit the same through dependency.
Please find and correct any and all remaining errors in the claims.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails to disclose or suggest, inter alia, a power converter comprising: the module input of the first booster module is connected to the AC input side, and the module output of the first booster module is connected to the DC output side for providing a first output current to the DC output side; the module input of the second booster module is connected to the AC input side, and the module output of the second booster module is connected to a buffer capacitor for providing a second output current to the buffer capacitor; the module input of the third booster module is connected to the buffer capacitor and the module output of the third booster module is connected to the DC output side for providing a third output current to the DC output side.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0052575 Wang et al. disclose cascaded bridge converters; US 10,784,704 Jang et al. disclose a charging system circuit; US 10,270,273 Woo et al. disclose a charging apparatus.

This application is in condition for allowance except for the following formal matters: 
Noted above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-










/GARY L LAXTON/Primary Examiner, Art Unit 2896                                       5/08/2021